Citation Nr: 1138066	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  06-35 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, including as due to a qualifying chronic disability.

2.  Entitlement to an initial disability rating in excess of 20 percent for a low back disability.

3.  Entitlement to an initial disability rating in excess of 10 percent for a right knee disability.


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, had active service from June 1984 to 
March 1987, and from January 2004 to January 2006.  He had active duty in the Southwest Asia Theater of Operations during the Persian Gulf War from 
January 2005 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The claim at issue was previously remanded by the Board in May 2010 for further evidentiary development of requesting a VA joints examination with a diagnosis and a medical nexus opinion.  This was accomplished, and the claim was readjudicated in a July 2011 supplemental statement of the case.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Following the requested development, a July 2011 rating decision awarded service connection for a low back disability, and assigned an initial 20 percent rating.  The July 2011 rating decision also granted service connection for a right knee disability, and assigned an initial 10 percent rating.  

The issues of increased ratings for service connected right knee and low back disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.

2.  The Veteran did not engage in combat with the enemy during active duty service.

3.  The Veteran did not sustain a left knee injury in service.

4.  Symptoms of a left knee disorder were not chronic in service.

5.  The Veteran did not have continuous symptoms of left knee disorder since service separation.

6.  The currently diagnosed left knee disorder is not related to active service.


CONCLUSION OF LAW

Service connection for a left knee disorder, including as due to a qualifying chronic disability, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.2, 3.303, 3.304, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a timely December 2005 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran.  The notice included provisions for disability ratings and for the effective date of the claim.

With regard to the duty to assist, the Veteran was provided with a VA examination in July 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion/findings obtained in this case are adequate, as the opinion is predicated on a full reading of the VA medical records in the Veteran's claims file.  The VA nexus opinion provided considered all the pertinent evidence of record, to include service treatment records, VA treatment records, comprehensive physical examinations, and the statements of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, VA examination reports, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a); see also 38 U.S.C.A. § 1154 (West 2002).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 
38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Service Connection for Left Knee Disorder

The Veteran alleges his left knee disorder resulted from his service in the Persian Gulf.  A Department of Defense Form 214 (DD-214) notes the Veteran's receipt of the Iraq Campaign Medal, confirming that the Veteran served in Southwest Asia from January 2005 to December 2005.

Service connection may be established on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on undiagnosed illness, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  Id.

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. 
§ 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; 
(6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. 
§ 3.317(b).

The Board notes that, effective July 13, 2010, VA has amended its adjudication regulations governing presumptions for certain Persian Gulf War Veterans.  Such revisions amend § 3.317(a)(2)(i)(B) to clarify that chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome are examples of medically unexplained chronic multisymptom illnesses and are not an exclusive list of such illnesses.  Additionally, the amendment removes § 3.317(a)(2)(i)(B)(4) which reserves to the Secretary the authority to determine whether additional illnesses are 'medically unexplained chronic multisymptom illnesses' as defined in paragraph (a)(2)(ii) so that VA adjudicators will have the authority to determine on a case-by-case basis whether additional diseases meet the criteria of paragraph (a)(2)(ii).  These amendments are applicable to claims pending before VA on October 7, 2010, as well as claims filed with or remanded to VA after that date.  See 75 Fed. Reg. 61,997 (Oct. 7, 2010).

Compensation under 38 U.S.C.A. § 1117 shall not be paid if: (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  A Persian Gulf Veteran is one who served in Southwest Asia (including Iraq) at any time since August 1990.  38 C.F.R. §§ 3.2, 3.317.  Based upon a review of service records, the Board finds that the Veteran is a Persian Gulf Veteran.

In the July 2010 VA joints examination, the Veteran was diagnosed with DJD of the left knee.  The diagnosis of DJD of the left knee is a known clinical diagnosis and, therefore, not an undiagnosed illness.  As such, the undiagnosed illness presumptive provisions of 38 U.S.C.A. § 1117 do not apply and other provisions of a qualifying chronic disability do not provide an exception for a diagnosed left knee disability.  

Turning to direct service connection theory, after a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a left knee injury in service, and that left knee symptoms were not chronic in service.  In the January 2006 VA joints examination, the Veteran reported that during service he injured his knees by having to sit with his knees bent in the back of a humvee (armored vehicle).  The Veteran is competent to report sitting with his knees bent in a humvee.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  However, the Board notes that while sitting in a humvee may be an event in service, it is not an injury or disease in service.

The Veteran received several medals, including the Iraq Campaign Medal and the Global War on Terrorism Service Medal.  None of the medals are sufficient to establish that the Veteran engaged in combat.  While the Veteran's DD-214 notes that he served in an "imminent danger area," this does not establish that the Veteran engaged in combat.  See Moran v. Peake, 525 F.3d 1157, 1159 (2008) ("the term 'engaged in combat with the enemy' requires that the veteran has personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, as determined on a case-by-case basis.  A showing of no more than service in a general 'combat area' or 'combat zone' is not sufficient to trigger the evidentiary benefit of 38 U.S.C.A. § 1154(b)").

The service treatment records do not demonstrate left knee complaints, findings, diagnosis, or treatment, or even the presence of symptoms of chronic left knee disorder.  In the December 2005 service separation "Report of Medical Assessment," the Veteran did not report a left knee disorder or left knee disorder symptoms.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of a left knee disorder have not been continuous since service separation in 
January 2006.  In January 2006, on VA examination, the Veteran reported knee pain in service from sitting in the back of a humvee with his legs bent.  The VA examiner reported no history of knee injury.  The VA examiner reported no effusion or abnormality of the left knee.  The range of motion summary reported full left knee flexion and extension without pain.  The VA examiner also reported no left knee crepitus, swelling, or instability.  A January 2006 VA X-ray showed a normal left knee.  The VA examiner diagnosed status post sprain and strain of the left knee.  

In a March 2006 VA treatment record, the Veteran reported occasional low back pain, but did not report any left knee pain.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  In an April 2007 VA treatment record, the Veteran reported general joint pain, but did not mention the left knee.  The VA examiner reported the musculoskeletal system as normal.  In May 2008, the Veteran reported bilateral knee pain, but the VA examiner reported no redness, heat, or swelling of the left knee.  An October 2008 VA treatment record reported the musculoskeletal system as normal.  

In December 2008, on VA examination, the Veteran reported knee pain in service from sitting in the back of a humvee with his legs bent.  The Veteran reported that his knees were stiff, with the right being worse than the left.  A range of motion summary reported left knee flexion from 0 to 120 degrees and extension to 0 degrees, with slight pain throughout the motion.  The VA examiner reported no left knee swelling or instability.  The VA examiner diagnosed patellar tendinitis of the left knee with early DJD.  In the January 2009 VA psych examination report of medical history, the Veteran reported a right knee injury, but did not report a left knee injury.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upheld Board's denial of service connection and finding that the veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).

The Veteran did not report any left knee injury in service or left knee disorder or left knee disorder symptoms during VA treatment in March 2006.  As the statements made to VA physicians in March 2006 were made during the course of treatment, they are afforded greater probative weight than those statements made in conjunction with the Veteran's December 2005 claim for disability compensation benefits.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); Pond v. West, 12 Vet. App. 341 (1991).  

With regard to the Veteran's assertions, including the July 2010 VA joints examination report history, that a left knee disorder began in service and that his left knee disorder symptoms have continued while in service and following service, the Board finds that, while the Veteran is competent to report the onset of his left knee disorder symptoms, his recent report of continuous symptoms since service is outweighed by the other lay and medical evidence of record, and is not credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran's statements as to chronic left knee disorder symptoms in service and continuous left knee disorder symptoms after service are not credible because they are outweighed by other evidence of record that has been noted above.

The Board further finds that the weight of the evidence demonstrates that the Veteran's current left knee disability is not related to his active service.  In the 
July 2010 VA joints examination, the VA examiner diagnosed DJD of the left knee.  The VA examiner opined that, based on the evidence of record, the Veteran's left knee disorder was less likely than not (less than a 50/50 probability) caused by or the result of active military service.  The VA examiner reasoned that there were no records indicating treatment for chronic left knee disorder in service.  The VA examiner also reasoned that the Veteran did not report any direct injuries or trauma to his left knee in service and that X-rays taken of the left knee in January 2006 revealed no abnormality.  The opinion is factually accurate because, as noted above, the Veteran did not sustain a left knee injury or disease in service.

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current left knee disorder and his military service, including no credible evidence of continuity of symptomatology of left knee disorder which would serve either as a nexus to service or as the basis for a medical nexus opinion.  The only probative nexus opinion on file, in July 2010, weighs against the claim.  The July 2010 VA joints opinion is competent and probative medical evidence because it is factually accurate, and is supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence.  The VA examiner reviewed the claims file and fully articulated the opinion.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a left knee disorder, and outweighs the Veteran's more recent contentions regarding in-service chronic left knee disorder symptoms and post-service left knee disorder symptoms.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a left knee disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a left knee disorder is denied.


REMAND

In a July 2011 rating decision, service connection for a low back disability was granted, and an initial disability rating of 20 percent was assigned, and service connection for a right knee disability was granted, and an initial disability rating of 10 percent was assigned.  In September 2011, the Veteran submitted a Notice of Disagreement (NOD) disagreeing with the July 2011 rating decision.

However, the RO has not yet issued a Statement of the Case (SOC) addressing the issues of entitlement to an initial rating in excess of 20 percent for service-connected low back disability and entitlement to an initial rating in excess of 
10 percent for service-connected right knee disability.  When a claimant has filed a NOD and there is no SOC on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  Accordingly, the issues of entitlement to an initial rating in excess of 20 percent for service-connected low back disability and an initial rating in excess of 10 percent for service-connected right knee disability must be remanded.

Accordingly, the issues of entitlement to an initial rating in excess of 20 percent for service-connected low back disability and entitlement to an initial rating in excess of 10 percent for service-connected right knee disability are REMANDED for the following action:

The Veteran should be furnished with a Statement of the Case (SOC) addressing the appeals for an initial rating in excess of 20 percent for service-connected low back disability and an initial rating in excess of 10 percent for service-connected right knee disability.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


